COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00010-CR

JACK POSS                                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

   CONCURRING AND DISSENTING MEMORANDUM OPINION1

                                    ----------

      I agree with the majority’s holding that the trial court did not abuse its

discretion by adjudicating Appellant’s guilt. But for the reasons stated in my

concurrence to the majority opinion in Laboriel-Guity v. State2 and in my




      1
      See Tex. R. App. P. 47.4.
      2
      336 S.W.3d 754, 757–59 (Tex. App.—Fort Worth 2011, pet. ref’d)
(Dauphinot, J., concurring).
concurring and dissenting opinions to the majority opinions in Means v. State3

and Kim v. State,4 I dissent from the majority’s holding that Appellant forfeited his

excessive punishment complaint by not raising it in the trial court.



                                             LEE ANN DAUPHINOT
                                             JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47.2.(b)

DELIVERED: June 6, 2013




      3
      347 S.W.3d 873, 875–76 (Tex. App.—Fort Worth 2011, no pet.)
(Dauphinot, J., concurring and dissenting).
      4
      283 S.W.3d 473, 476–79 (Tex. App.—Fort Worth 2009, pet. ref’d)
(Dauphinot, J., concurring and dissenting).


                                         2